EXHIBIT 10.11

AMENDMENT NO. 1

TO THE EMPLOYMENT AND COMPENSATION AGREEMENT

BETWEEN CHOICEPOINT INC. AND STEVEN W. SURBAUGH

DATED APRIL 25, 2002

Pursuant to the action of the Management Compensation and Benefits Committee
taken on January 31, 2007, the Employment and Compensation Agreement between
ChoicePoint Inc. and Steven W. Surbaugh dated April 25, 2002, is hereby amended
as of February 27, 2007, (unless specified otherwise) as follows:

1.

This Agreement is hereby renewed for a period of two (2) years and shall expire
on April 25, 2009, unless further renewed by the parties or terminated earlier
pursuant to Section 4 or Section 5 thereof.

2.

Section 5(b) of the Agreement is hereby amended by changing the number “seven
(7)” in the second line thereof to “five (5)”.

3.

Section 11(k) of the Agreement is hereby amended by (i) adding the phrase
“(Section 3(f))” after the phrase “Exhibit B” at the end of the first sentence
thereof (line 4); (ii) deleting the phrase “Schedule B” in the second sentence
thereof (line 6) and replacing it with “Exhibit B (Section 3(f))”; and,
(iii) adding the words “any one of” after the word “during” and before the
phrase “the three (3)” in the third sentence thereof (line 8).

4.

Exhibit A to the Agreement is hereby amended by deleting said Exhibit A in its
entirety and replacing it with the revised Exhibit A attached hereto.

5.

Exhibit B to the Agreement is hereby amended by deleting the category of
“Executive Loan” from the list of benefits contained in Section 3(f) thereof.
Section 3(f) is further amended by changing the reference, in the final
paragraph thereof, from “Section 10” and “Section 10(k)”, respectively to
“Section 11” and “Section 11(k)”.



--------------------------------------------------------------------------------

6.

The remaining provisions of the Agreement are hereby ratified and confirmed.

 

Employer

CHOICEPOINT INC.

By:   /s/ Douglas C. Curling

Date: February 27, 2007

 

Name: Douglas C. Curling

 

Title: President & Chief Operating Officer

EXECUTIVE: /s/ Steven W. Surbaugh Date: February 27, 2007

EXHIBIT A

DUTIES AND RESPONSIBILITIES OF THE EXECUTIVE

(Revised Effective October 26, 2005)

Title: Executive Vice President and Chief Administrative Officer

Duties:

Steven W. Surbaugh (“Executive”) shall be responsible for the management of
ChoicePoint Inc. (“Company”), as indicated below in his capacity as Chief
Administrative Officer. The duties set forth below may be modified by Employer
in accordance with the terms of the Employment Agreement, dated April 25, 2002,
between the Employer and Executive.

Executive will report directly to the Company’s Chief Operating Officer.
Executive’s primary responsibility is to provide leadership and direction to the
overall finance, internal operations, investor relations, and administration
function at the Company and to provide general financial advice and counsel to
the senior management team and the Board of Directors. The primary duties of the
Executive are:

 

1.

Oversight in preparation of annual operating budgets and the monitoring and
reporting of monthly performance vs. budget internally to the Board of
Directors, appropriate regulatory bodies (including overall coordination of all
filings with the Securities and Exchange



--------------------------------------------------------------------------------

 

Commission), and the Company’s shareholders pursuant to Company policy, as well
as, preparation of special financial analyses relating to the Company as may be
required from time to time by the Chief Executive Officer, Chief Operating
Officer, Board of Directors, and outside auditors.

 

2. Oversight of timely preparation, maintenance, and review of financial records
and capital requests to the appropriate level of authority as prescribed by
Company policy and the By-Laws.

 

3. Under direction of the Chief Operating Officer, at specified intervals,
causing proposed operating and capital expenditure budgets to be reviewed and
approved by the Board of Directors.

 

4. Under direction of Chief Operating Officer, planning and directing
investigations and negotiations pertaining to mergers, joint ventures,
acquisitions of businesses, or the sale of the Company’s assets pursuant to
Company policy and the By-Laws.

 

5. Analyzing operating results of the Company relative to establishing financial
objectives and recommending that appropriate steps are taken to correct any
unsatisfactory conditions.

 

6. Oversight of the adequacy and soundness of the Company’s financial structure,
reviewing projections of the Company’s working capital requirements, causing
negotiations or otherwise arranging for outside financing as maybe indicated.

 

7. Oversight for organization-wide PeopleServices function including strategy,
development, and implementation that focuses on harmonization of all
PeopleServices programs (i.e. Compensation/Benefits/Risk Management,
Training/Organizational Development, Recruitment, etc.), processes, systems, and
policies across the enterprise.

 

8. Oversight for direction of Facilities Operations, Maintenance, Office
Management, and Purchasing across the enterprise.

 

9. Oversight in organizing and directing the Company’s legal activities to
protect the Company’s interests and the Company’s compliance with all applicable
laws, rules, and regulations.

 

10. Oversight in organizing and directing the Treasury and Investors Relations
functions of the organization including direct involvement on behalf of the
Company with the external shareholders, presentations at analysts conferences,
etc.

 

11. Coordinating and responding to shareholder requests for information in
accordance with Company policies as a publicly traded entity.